Citation Nr: 0734279	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  97-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3, evaluated as 50 percent disabling 
from October 23, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1997 and August 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing could not be made because of equipment 
malfunction, and the veteran was offered another hearing.  In 
January 2001, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge, and a 
transcript of that hearing has been associated with the 
claims file.

In a July 2004 decision, the Board denied the veteran's 
claim. The veteran subsequently appealed this issue to the 
United States Court of Appeals for Veterans Claims (Court). 
While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision and remand the 
veteran's claim for readjudication.  In an August 2005 Order, 
the Court granted the joint motion, vacated the Board's July 
2004 decision, and remanded this case to the Board for 
readjudication.

In a November 2006 decision, the Board remanded the veteran's 
above-referenced claim for readjudication in light of 
additional evidence that had been associated with the claims 
file.  At that time, the Board also issued a determination 
with regard to the veteran's claim of entitlement to an 
increased rating for this disability prior to October 23, 
1996.  Therefore, the Board will confine this discussion to 
the veteran's level of disability beginning on October 23, 
1996.


FINDING OF FACT

As of October 23, 1996, residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3 are 
manifested by no more than severe limitation of motion of the 
lumbar spine with a demonstrable deformity of a vertebral 
body.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, as of October 23, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.25(b), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5292 (2002), 
4.71a, Diagnostic Code 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In November 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The November 2003 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing his current 
disability had gotten worse, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to send "any 
additional information or evidence."  See 38 C.F.R. 
§ 3.159(b)(1).  Subsequent process and adjudication were 
accomplished in a May 2007 SSOC.  The SSOC also provided 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The delayed Dingess notice does not prejudice the 
veteran because the claim is being denied so the question of 
effective date is moot.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

II.  Analysis

Service connection for a low back disorder was granted in an 
October 1994 Board decision.  The Board also determined that 
the effective date for the grant of service connection for 
the low back disorder should be March 29, 1979.  In a 
November 1994 rating decision, the RO effectuated the Board's 
grant of service connection for residuals of injury with 
fracture of L1-L2 with traumatic arthritis and assigned a 0 
percent evaluation from March 29, 1979, and a 10 percent 
evaluation from January 9, 1991.  The veteran did not appeal 
the November 1994 rating decision, but he subsequently filed 
a claim for clear and unmistakable evidence in the November 
1994 rating decision, stating that he should have been 
granted higher evaluations than those assigned.

In an August 1998 rating decision, the RO determined that the 
November 1994 rating decision was clearly and unmistakably 
erroneous in assigning the noncompensable evaluation, 
effective March 29, 1979, and in assigning the 10 percent 
evaluation, effective January 9, 1991.  The RO then granted a 
20 percent evaluation, effective March 29, 1979, and granted 
a 50 percent evaluation, effective October 23, 1996.  With 
regard to the 50 percent evaluation, the Hearing Officer 
stated that as of October 1996, the veteran's limitation of 
motion of the lumbar spine was severe, which would warrant a 
40 percent evaluation, and then the veteran would receive the 
additional 10 percent for the demonstrable deformity of a 
vertebral body (which combined to a 50 percent evaluation).  
This is the current evaluation assigned to the service-
connected disability.

On October 23, 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated his file was 
missing three key pieces of evidence, which made it 
impossible for him to have written an appeal as to the 
November 1994 rating decision.  He stated there was evidence 
which showed that his disability evaluation "was wrong" and 
that it should be rated higher.

A January 1997 VA examination report shows that the veteran 
complained of pain that radiated down to his feet, which pain 
was worse when it was cold or damp outside.  The veteran 
reported being bedridden for the past four days because the 
weather had been bad, and his back had felt worse.  The 
examiner stated that the veteran had slightly decreased 
lordosis.  There was no paravertebral muscle spasm, but there 
was mild tenderness in the L1-L2 region.  The examiner stated 
that flexion was "markedly restricted" to 15 degrees, 
extension was to 20 degrees, left and right lateral flexion 
were to 20 degrees, rotation to the left was to 20 degrees, 
and rotation to the right was to 10 degrees.  Straight leg 
raising on both sides elicited pain in the calves and thighs.  
Deep tendon reflexes were "decreased."  The examiner noted 
that x-rays revealed mild anterior wedging of L1 to L2 and 
marginal osteophytes with prominence spondylosis deformans, 
particularly involving L1 through L2.  The diagnoses were 
compression fracture of L1-L2 and degenerative joint disease 
of the lumbar spine with prominent spondylosis deformans 
involving L1-L3.

In an April 1997 rating decision, the RO granted an increased 
evaluation to 40 percent for residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3, 
effective October 23, 1996.

In February 1998, the veteran presented oral testimony before 
a Decision Review Officer at the RO.  The veteran asserted 
that he should have been in receipt of a 100 percent 
evaluation as of 1979 for his back disorder under Diagnostic 
Code 5285.  He stated that a goniometer had not been used to 
determine the correct degrees of his limitation of motion.  
He stated that, at a minimum, he should have received a 40 
percent evaluation as of 1979.

In October 1999, the veteran presented oral testimony before 
a Decision Review Officer at the RO.  The veteran asserted 
that he should be evaluated under Diagnostic Code 5285 
because he had sustained a fracture to his back in service, 
which would provide him with a higher evaluation than had 
been assigned to him.  He reiterated that should have 
received at least a 40 percent evaluation as of 1979.  The 
veteran also stated he should have been given a VA 
examination at that time (in 1979) which he was not.  As to 
the 50 percent evaluation, the veteran stated that based upon 
his symptoms, he warranted a 60 percent evaluation for 
intervertebral disc syndrome and the additional 10 percent 
for the deformity of the vertebral body. 

In October 2000 and January 2001, the veteran testified at 
personal hearings before the undersigned Veterans Law Judge.  
As noted above, the transcript from the October 2000 hearing 
could not be created because of a technical difficulty with 
the equipment.  At the January 2001 hearing, the veteran 
stated that since 1979, he had had limitation of motion which 
was worse than the 20 percent evaluation contemplated.  He 
asserted that his evaluation should be under Diagnostic Code 
5285, which would have provided him with a 60 percent or 100 
percent evaluation for the back disorder.  He alleged that 
the 1991 VA examination was inadequate because it had not 
been done by a medical professional, but rather a doctor of 
osteopathy.

VA treatment records created in 2002 show that the veteran 
was undergoing physical therapy for complaints of sciatica.  
In March 2002, the physical therapist stated that the veteran 
was tender to palpation of the bilateral lumbar paraspinals.  
He stated the veteran presented to the clinic in moderate 
pain.

A November 2002 VA examination report shows that the examiner 
had an opportunity to review the veteran's medical records.  
He noted the veteran undergoing physical therapy in 2002 with 
decrease in back and leg pain.  The veteran reported 
persistent radiating pain in his lower back, which was 
increased when he flexed his left knee.  He denied having any 
flare-ups or using crutches or a brace.  The examiner noted 
the veteran walked with the left knee held extended 
throughout the gait cycle.  He stated the veteran sat easily 
and stood from the seated positions without difficulty.  
Examination of the back showed no deformity, lesions, or 
tenderness.  The paravertebral muscles were of normal tone 
without spasms.  Straight leg raising tests were negative to 
80 degrees.  Both patellar reflexes were 2+ but neither 
Achilles reflex could be elicited, even with augmentation.  
There was no atrophy of the thighs or calves.  The examiner 
stated that measurement of range of motion of the lumbar 
spine was "inconsistent depending on the conditions of 
testing."  He stated that when the veteran was standing, he 
extended to 13 degrees and would not flex beyond 7 degrees 
and showed lateral bending of 9 degrees to the right and 8 
degrees to the left.  Rotation was demonstrated to 8 degrees 
bilaterally.  The examiner noted, however, that "in the 
sitting position [, the veteran] easily bent forward to touch 
his ankles and adjust his socks while both knees were 
extended, demonstrating full flexion of the back."  There 
was no objective evidence of painful motion in the standing 
or the sitting positions.

Radiograms of the lumbar spine showed an old 27 percent 
anterior wedge compression fracture of L1 and old 28 percent 
anterior wedge compression fracture of L2.  There was 
anterior osteophyte formation from T-12 to L3.  There was 12 
degrees kyphosis from T12 to L3.  There was also sclerosis 
and slight erosion of the L5/S1 facet joints bilaterally with 
associated spondylolisthesis of L5 on S1.  It was noted that 
this produced slight narrowing of the L5/S1 foraminal 
openings.  The examiner noted that x-rays from 1995 and 1997 
did not show the spondylolisthesis.

The examiner entered diagnoses of anterior wedge compression 
fractures of L1 and L2, healed with spondylosis from T12 to 
L3 and degenerative spondylolisthesis, Grade I, L5 to S1 
manifested by lower back pain radiating into the left lower 
limb, loss of Achilles reflexes and characteristic 
radiographic changes.  He made the following opinion:

[The veteran] has back pain radiating into his left 
lower limb that began in August 2001.  That pain is 
due to degenerative spondylolisthesis of the 5th 
lumbar vertebra on his sacrum.  The pain is not 
caused by his service[-]connected anterior wedge 
compression fractures of the 1st and 2nd lumbar 
vertebrae.  Giving way on manual motor testing, 
paradoxical response to straight leg raising tests 
and inconsistent range of motion tests are 
indicative of lack of effort with the testing.  It 
is less likely than not that the degenerative 
spondylolisthesis was caused by or aggravated by 
the compression fractures of L1 and L2.

An April 2003 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file and 
noted that he was the one that performed the November 2002 
examination.  He stated that the physical therapy records 
showed that in March 2002, the veteran reported feeling 
great, sleeping better, feeling better overall, and being 
able to walk on a treadmill at 1.5 to 2.0 miles per hour for 
20 minutes followed by stationary bicycle for 12 to 15 
minutes.  The examiner noted that the veteran had been 
diagnosed with diabetic neuropathy, which had caused loss of 
sensation in his feet.

The veteran reported having three episodes of increased back 
pain in the past year with the longest lasting two weeks.  
The veteran stated he continued to avoid taking pain 
medications.  He stated that the pain varied in intensity 
from three to 10 on a scale from one to 10 with 10 being the 
worst.  There were no identifiable precipitating events for 
increased pain.  The examiner noted the veteran had never 
undergone surgery for his back.  The veteran stated he was 
having a bad day when the examiner had examined him in 
November 2002, but was having a good day on this day with 
very little back pain.  The examiner stated that range of 
motion was unchanged from November 2002.  He added, 
"Although [the veteran] states that back motion is limited 
by pain[,] there are no objective signs of pain on spine 
motion."  Patellar reflexes were 2+, and Achilles' reflexes 
could not be elicited.  The veteran was able to walk on his 
heels and toes.  Straight leg raising was negative.  The 
paravertebral muscles were of normal tone and without spasm.

The examiner entered diagnoses of anterior wedge compression 
fracture of L1 and L2 lumbar vertebral bodies with associated 
spondylosis from T12 to L3; degenerative disc disease, L5/S1, 
manifested by lower back pain radiating into the left lower 
limb, loss of Achilles reflexes and characteristic 
radiographic changes; and radiculopathy, first sacral nerve 
roots, manifested by loss of Achilles reflexes but without 
motor impairment.  The examiner stated he did not find 
evidence of weakened movement, excess fatigability, or 
incoordination.  He also did not observe visible 
manifestations of pain on spine movement.  The examiner noted 
there was no atrophy of muscles of the back or lower limbs or 
other objective manifestations that would demonstrate disuse 
or functional impairment due to pain.

A January 2004 private magnetic resonance image of the back 
shows anterior spondylolisthesis of L5 relative to S1 with 
severe bilateral facet arthropathy and bilateral neural 
foraminal stenosis and compression fractures of L1 and L2.

A December 2005 private magnetic resonance image of the 
lumbar spine shows right central/right paracentral disc 
protrusion/extrusion of L5-S1; L5-S1 anterolisthesis with 
disc bulging, foraminal elongation, moderately severe 
bilateral foraminal stenosis, unchanged; and old compressions 
of L1 and L2, unchanged.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claims under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5285, which 
addressed residuals of a vertebra fracture injury, where the 
disability was without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  When residuals of a vertebra fracture had cord 
involvement and the veteran was bedridden or where the 
veteran required long leg braces, a 100 percent evaluation 
was assigned.  Id.  In other cases, the residuals would be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Id. at Note.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for a maximum schedular evaluation of 40 percent when 
limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 40 percent for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a maximum 
schedular evaluation of 40 percent for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
- 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 50 percent as of October 
1996. The Board notes that when the Hearing Officer granted 
the 50 percent evaluation, he determined that the veteran had 
severe limitation of motion of the lumbar spine, which 
warranted a 40 percent evaluation. Additionally, he 
determined that the veteran had a demonstrable deformity of a 
vertebral body, which would warrant an additional 10 percent 
evaluation. This established a combined evaluation of 50 
percent for the low back disorder.

Considering the veteran's disability under Diagnostic Code 
5285, the veteran has been shown to have a demonstrable 
deformity of a vertebral body, and thus warrants the 10 
percent evaluation that is assignable under this Diagnostic 
Code.  However, there is no evidence that the compression 
fracture sustained in service caused abnormal mobility, which 
also required a brace.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  The Board notes that decreased mobility of the 
lumbar spine is not equivalent to abnormal mobility.  There 
is no evidence from October 1996 to the present that 
establishes that the veteran has been required to wear a 
brace for his back.  In fact, in November 2002, the veteran 
denied the use of a brace for his lumbar spine.  Thus, there 
is no competent evidence to establish that the veteran's 
compression fracture from service caused abnormal mobility 
requiring a brace.  Further, there is no evidence that the 
compression fracture implicated "cord involvement" to 
warrant consideration of the 100 percent evaluation under 
Diagnostic Code 5285.  Therefore, a higher evaluation under 
Diagnostic Code 5285 would not be warranted.

The Board notes that 38 C.F.R. § 4.25(b) (2007), provides 
that all disabilities arising from a single disease entity 
are to be rated separately, as are all other disabling 
conditions.  Pursuant to this regulation, the veteran has 
contended that, since the evidence shows he has demonstrable 
deformities of both the first and second lumbar vertebral 
bodies, he is entitled to two 10 percent ratings under 
Diagnostic Code 5285.  A recent VA General Counsel opinion 
addressed the veteran's specific contention.  See VAOPGCPREC 
3-2006.  That opinion concluded that, while a veteran could 
be assigned separate 10 percent ratings under Diagnostic Code 
5285 for limited motion of multiple segments of the spine 
(e.g. cervical, lumbar, and dorsal), separate 10 percent 
ratings were not for application for multiple vertebral 
bodies within the same segment.  A review of the past 
application of Diagnostic Code 5285 showed that, 
historically, only one 10 percent rating has been applied for 
each segment of the spine that was involved.  This historical 
interpretation was reasonable and consistent with the 
language of that provision.

In the veteran's case, the first and second lumbar vertebral 
bodies are those that show a demonstrable deformity.  In 
addition, the veteran has only been awarded service 
connection for the lumbar segment of his spine.  Therefore, 
two segments of the spine are not involved or service-
connected, and the veteran is not entitled to more than one 
10 percent rating under Diagnostic Code 5285.  Thus, the 
preponderance of the evidence is against an increased 
evaluation under Diagnostic Code 5285.  See id.

The Board notes that considering the veteran's service-
connected disability under Diagnostic Codes 5292 and 5295, a 
40 percent evaluation is the maximum evaluation under these 
Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).  Thus, the veteran cannot receive a higher 
evaluation for his service-connected disability if applying 
these former Diagnostic Codes.  Additionally, considering the 
amended criteria of September 2003, the Board notes again 
that the veteran would not be entitled to a separate 10 
percent evaluation under Diagnostic Code 5285 for the 
demonstrable deformity of a vertebral body because that 
Diagnostic Code has been eliminated.  Based upon the new 
criteria for evaluating back disorders, the veteran's 
service-connected disability would not warrant a 40 percent 
evaluation, as such would require the veteran to have 
ankylosis of the spine, which the veteran does not have.  
Accordingly, the veteran cannot receive a higher evaluation 
under Diagnostic Codes 5235 to 5242.

Although the amended criteria were not in effect prior to the 
November 2002 and April 2003 examinations, even if the 
veteran's service-connected low back disorder was considered 
under amended Diagnostic Code 5293 prior to the November 2002 
examination, the veteran's intervertebral disc syndrome does 
not cause any more than severe symptomatology.  For example, 
in January 1997, the examiner found "mild" tenderness in 
the L1-L2 region and that there was no muscle spasm present.  
The veteran's range of motion was "markedly restricted" and 
the deep tendon reflexes were "decreased."  The veteran 
reported being bedridden for four days due to back pain.  The 
2002 VA physical therapy records showed that the veteran's 
back was painful.  Such clinical findings do not establish 
intervertebral disc syndrome that is any more than severe in 
degree.  Additionally, as noted above, Diagnostic Code 5285 
was eliminated with the changes made in 2003, and thus there 
is not a Diagnostic Code under the most recent amendments to 
provide for an additional 10 percent evaluation based upon a 
demonstrable deformity of a vertebral body.

Considering the veteran's disability under the amended 
criteria and based upon the symptomatology shown in the 2002 
and 2003 examination reports, the Board still finds that the 
service-connected disability warrants no more than a 50 
percent evaluation.  In November 2002, the veteran denied 
having flare-ups.  He also did not report any incapacitating 
episodes when he was examined in April 2003.  Thus, there is 
no indication that the veteran had any incapacitating 
episodes to warrant consideration of the disability under 
that particular part of the regulation.

If the service-connected disability is considered under the 
part of the regulation where the veteran's orthopedic 
symptoms are evaluated separately from the neurological ones, 
the service-connected disability would still not warrant any 
more than a 50 percent evaluation.  The Board notes that 
there are some problems with the findings reported in the 
November 2002 and April 2003 examination reports.  
Specifically, the examiner noted that he was unable to 
measure the veteran's range of motion of the lumbar spine 
because the findings were "inconsistent."  When standing, 
the veteran refused to flex beyond 7 degrees, yet when he was 
in a seated position, he was able to bend forward to touch 
his ankles and adjust his socks, which the examiner stated 
demonstrated "full flexion of the back."  The examiner 
stated that the range of motion was unchanged from the 
November 2002 findings when he examined the veteran again in 
April 2003.

If the Board accepts that the veteran has full flexion of the 
lumbar spine, that would indicate he would not warrant any 
more than a 10 percent evaluation for limitation of motion of 
the lumbar spine.  Thus, in order for him to warrant an 
evaluation in excess of 50 percent, the evidence would need 
to establish that the veteran had neurological findings that 
would warrant more than a 40 percent evaluation.  The 
neurological findings reported have been in the veteran's 
lower extremities and only the feet.  The difficulty in this 
case is that the examiner noted the veteran had diabetic 
neuropathy, which had caused a loss of sensation in the 
veteran's feet (and which is not a service-connected 
disability).  Regardless, under the Diagnostic Codes 8521, 
8522, 8523, 8524, and 8525, which address peripheral 
neuropathy in the lower part of the lower extremities, the 
highest evaluations are 30 percent and 40 percent.  In order 
to even reach those levels of disability, the veteran would 
need to have complete paralysis in the nerves of the lower 
part of the lower extremities, which is clearly not shown by 
the evidence of record.  The neurological findings in the 
November 2002 and April 2003 examination reports would not 
warrant a finding of complete paralysis of the applicable 
nerves.

In November 2002, the veteran denied using any crutches.  
Patellar reflexes were 2+, but Achilles' reflexes were 
absent.  The examiner noted there was no atrophy of the 
thighs or calves.  In April 2003, patellar reflexes were 2+ 
and Achilles' reflexes could not be elicited.  The examiner 
noted there was no atrophy of the lower extremities.  Thus, 
the veteran would not be entitled to an increased evaluation 
if the orthopedic symptoms were evaluated separately from the 
neurological symptoms.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
notes that prior to the 2002 and 2003 examinations, there was 
a lack of objective clinical findings pertaining to the 
DeLuca factors.  In the November 2002 examination, the 
examiner stated that there was no atrophy of the thighs or 
calves.  Additionally, he stated there was no objective 
evidence of painful motion in the lumbar spine the standing 
or sitting positions.  In the April 2003 examination report, 
the examiner stated that although the veteran reported his 
back motion was limited by pain, there were no objective 
signs of pain on spine motion.  He stated he could not find 
evidence of weakened movement, excess fatigability, or 
incoordination.  The examiner reiterated he was unable to 
find visible manifestations of pain on spine movement.  He 
noted there was no atrophy of the muscles of the back or 
lower limbs to demonstrate disuse or functional impairment 
due to pain.  The Board finds that the 50 percent evaluation 
contemplates the veteran's pain from his service-connected 
disability.  The Board also finds that the functional 
impairment described in the 2002 and 2003 examination reports 
is indicative of no more than severe functional impairment 
due to pain or any other factor and thus no more than a 50 
percent evaluation is warranted.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than a 20 percent 
evaluation, a Hearing Officer agreed and granted him a 50 
percent evaluation, effective October 1996.  However, to the 
extent that he has asserted he warrants more than a 50 
percent evaluation, the objective clinical findings do not 
remotely support his assertions.  Again, the examiner who 
examined the veteran in November 2002 and April 2003 did not 
find that the veteran cooperated during the examination.  He 
was reluctant to allow the examiner to do range of motion of 
the lumbar spine, yet he was able to bend over and touch his 
ankle when in the seated position.  The examiner found the 
veteran's flexion to be "full."  Additionally, the examiner 
found no atrophy in the muscles of the veteran's back and 
lower extremities.  The veteran's allegations that he 
warrants a 100 percent evaluation cannot be supported by the 
evidence of record.  The Board finds that the preponderance 
of the evidence is against a finding that the service-
connected residuals of injury, compression fracture L1-L2 
with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3 warrants any 
more than a 50 percent evaluation, for the reasons stated 
above.  Gilbert, 1 Vet. App. at 55.  The MRI of December 2005 
does not demonstrate any increase in functional impairment.

Extraschedular Consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007) is in order for the service-connected 
residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3.  The RO addressed this 
issue in the July 2003 supplemental statement of the case.

The Schedule for Rating Disabilities is used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation as of October 
1996 for residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3 are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.

The Board notes that the veteran is not in receipt of Social 
Security Administration disability benefits.  It must be 
noted that based upon the clinical findings made in the 
November 2002 and April 2003 examination reports, it appears 
that the veteran is well compensated with the 50 percent 
evaluation.  The veteran has alleged he is unable to work due 
to his back disorder.  He has not worked in a long time, and 
thus it is difficult for the Board to determine if the 
service-connected disability caused marked interference with 
his job.  The veteran has not been hospitalized for his back 
disorder throughout the appeal period, which includes going 
back to 1979.  Based upon the above findings, the Board finds 
that referral for an extraschedular evaluation for the back 
disorder is not warranted.  The evidence does not indicate 
that the service-connected disability has rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 50 percent as of October 23, 1996, 
for residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, currently evaluated as 
50 percent disabling, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


